DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi, US 2005/0195689 in view of Murakami, US 6,518,493.
Regarding claim 1, Oguchi discloses a movement comprising:
a solar panel (Fig 11, 61) that has a substrate made of resin ([0177] “polyimide resin”) and converts light energy into electric energy;
a support member (46) that has a frame shape, and supports the substrate;
a driving mechanism (movement 4) that is driven with the electric energy converted by the solar panel; and
a main plate (46) to which the driving mechanism is attached and the support member is fixed, 
wherein the support member has a stepped portion located on an inner peripheral of the support member (Fig 11, shows a stepped portion near reference 46 and near 62).
Oguchi teaches the support member (46) is made from a plastic [0114] but does not explicitly disclose the plastic is made from resin. Oguchi also states “The date wheel 45 is made of polyacetal resin or other plastic material”. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic in Oguchi to be a resin material since Oguchi considers them to be equivalents.
Oguchi does not explicitly disclose the substrate is bonded to the support member using a bonding layer.
It's known in the art to attach elements with a bonding layer for the purpose of fixing the respective positions of the elements, for example, Murakami teaches the use of a bonding layer to attach a resin substrate in an analogous device (see col. 15 lines 44-50).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to provide an adhesive bonding layer between the substrate and the support member for the purpose of securing their respective positions, since the use of adhesive for this purpose would not provide any novel or unexpected results.
Regarding claim 2, Oguchi and Murakami disclose the support member and the substrate are bonded to each other in the stepped portion (Oguchi Fig 11 shows the only contact is at the stepped portion near 62 and therefore the bonding is considered to be at the stepped portion).
Regarding claim 5, Oguchi and Murakami disclose the bonding layer is provided at an edge portion of the solar panel, in a plan view seen in a direction that is perpendicular to the solar panel (Oguchi Fig 11 shows the only contact is at the edge portion and therefore the bonding is considered to be at an edge portion).
Regarding claim 7, Oguchi and Murakami disclose the solar panel and the support member each have a positioning portion that positions the solar panel and the support member (see Fig 11, the positioning portions are the edges of the solar panel and the step of the support member which position them in the correct radial position).
Regarding claim 9, Oguchi discloses a timepiece comprising:
a solar panel (Fig 11, 61) that has a substrate made of resin ([0177] “polyimide resin”) and converts light energy into electric energy;
a support member (46) that has a frame shape, and supports the substrate;
a driving mechanism (movement 4) that is driven with the electric energy converted by the solar panel; and
a main plate (46) to which the driving mechanism is attached and the support member is fixed,
a case (1) that accommodates the solar panel, the support member, the driving mechanism, and the main plate, 
wherein the support member has a stepped portion located on an inner peripheral of the support member (Fig 11, shows a stepped portion near 46 and 62).
Oguchi teaches the support member (46) is made from a plastic [0114] but does not explicitly disclose the plastic is made from resin. Oguchi also states “The date wheel 45 is made of polyacetal resin or other plastic material”. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic in Oguchi to be a resin material since Oguchi considers them to be equivalents.
Oguchi does not explicitly disclose the substrate is bonded to the support member using a bonding layer.
It's known in the art to attach elements with a bonding layer for the purpose of fixing the respective positions of the elements, for example, Murakami teaches the use of a bonding layer to attach a resin substrate in an analogous device (see col. 15 lines 44-50).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to provide an adhesive bonding layer between the substrate and the support member for the purpose of securing their respective positions, since the use of adhesive for this purpose would not provide any novel or unexpected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi and Murakami in view of Abe, US 2015/0378313.
Regarding claim 6, Oguchi and Murakami disclose the solar panel has a plurality of solar cells and connectors that connect the adjacent solar cells in series to each other (see Oguchi [0152] and [0163] “connected in series”) but do not explicitly disclose the connectors are provided at positions that are different from a position of the bonding layer, in a plan view seen in a direction that is perpendicular to the solar panel.
Abe discloses solar panel connectors 81p, 81n that are inward from a peripheral edge (Fig. 5) and states “the positions of the two electrodes 71p and 71n of the circuit board 7 or the two connectors 81p and 81n are not especially limited as long as the six solar cells 50a to 50f are connected in series while being electrically connected to the circuit board 7, and may be, for example, on the solar cell 50c and the solar cell 50d” [0084].
Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art would have found it obvious to put the connectors at any location, including a location away from the adhesive (which in Oguchi would be on the peripheral edge), for the purpose of locating the connectors at a desired location on the solar cells corresponding to additional circuitry, as suggested by the teachings of Abe (paragraph [0084]), without any novel or unexpected results.

Allowable Subject Matter
Claims 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833